UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-36055 China Commercial Credit, Inc. (Exact name of registrant as specified in its charter) Delaware 45-4077653 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 1688, Yunli Road, Tongli Wujiang Jiangsu Province People’s Republic of China (Address of principal executive offices) (86-0512) 6396-0022 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox As of May 14, 2014,12,246,812 shares of the Company’s Common Stock, $0.001 par value per share, were issued and outstanding. CHINA COMMERCIAL CREDIT, INC. FORM10-Q INDEX Page Number NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 PART I. FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 Note Regarding Forward-Looking Statements The information contained in this Quarterly Report on Form 10-Q includes some statements that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, but are not limited to, statements regarding our company and our management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition and results of operations. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms, may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained herein are based on current expectations and beliefs concerning future developments and the potential effects on us.Future developments actually affecting us may not be those anticipated. These forward-looking statements involve a number of risks, uncertainties (some of which are beyond our control) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements.Examples are statements regarding future developments with respect to the following: ● Our ability to develop and market our microcredit lending and guarantee business in the future; ● Our ability to implement our financial leasing and peer to peer (“P2P”) business plans; ● Our ability to maintain and attract qualified personnel; ● Any changes in the laws of the PRC or local province that may affect our operations; ● Inflation and fluctuations in foreign currency exchange rates; ● Our on-going ability to obtain all mandatory and voluntary government and other industry certifications, approvals, and/or licenses to conduct our business; ● Development of a public trading market for our securities; and ● The costs we may incur in the future from complying with current and future governmental regulations and the impact of any changes in the regulations on our operations. You should not rely upon forward-looking statements as predictions of future events.The events and circumstances reflected in the forward-looking statements may not be achieved or occur. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assume responsibility for the accuracy and completeness of the forward-looking statements. Except as required by law, we undertake no obligation to update publicly any forward-looking statements for any reason after the date of this report to conform these statements to actual results or to changes in our expectations. You should review the factors described in the section entitled “Risk Factors” in our prospectus filed with the SEC on May 9, 2014 and other documents we file from time to time with the SEC. We qualify all of our forward-looking statements by these cautionary statements. 2 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CHINA COMMERCIAL CREDIT, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Cash $ $ Restricted cash Loans receivable, net of allowance for loan losses $1,948,400and $1,375,948 for March 31, 2014 andDecember 31, 2013, respectively, Due from a non-controlling shareholder - Interest receivable Tax receivable, net Property and equipment, net Guarantee paid on behalf of guarantee service customers Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Short-term bank loans $ $ Deposits payable Unearned income from financial guarantee services Accrual for financial guarantee services Other current liabilities Deferred tax liability Total Liabilities Shareholders' Equity Series A Preferred Stock (par value $0.001 per share, 1,000,000 shares authorized at March 31, 2014 and December 31, 2013, respectively; nil and nil shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively) $
